

113 S1837 IS: Equal Employment for All Act of 2013
U.S. Senate
2013-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1837IN THE SENATE OF THE UNITED STATESDecember 17, 2013Ms. Warren (for herself, Mr. Blumenthal, Mr. Brown, Mr. Leahy, Mr. Markey, Mrs. Shaheen, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Fair Credit Reporting Act to prohibit the
		  use of consumer credit checks against prospective and current employees for the
		  purposes of making adverse employment decisions. 1.Short
			 titleThis Act may be cited as
			 the Equal Employment for All Act of
			 2013.2.Use of credit
			 checks prohibited for employment purposes(a)Prohibition for
			 employment and adverse actionSection 604 of the Fair Credit
			 Reporting Act (15 U.S.C. 1681b) is amended—(1)in subsection
			 (a)(3)(B), by inserting within the restrictions set forth in subsection
			 (b) after purposes;(2)by redesignating
			 subsections (b) through (g) as subsections (c) through (h), respectively;
			 and(3)by inserting
			 after subsection (a) the following new subsection:(b)Use of certain
				consumer report prohibited for employment purposes or adverse action(1)General
				prohibitionExcept as provided in paragraph (3), a person,
				including a prospective employer or current employer, may not use a consumer
				report or investigative consumer report, or cause a consumer report or
				investigative consumer report to be procured, with respect to any consumer
				where any information contained in the report bears on the consumer's
				creditworthiness, credit standing, or credit capacity—(A)for employment
				purposes; or(B)for making an
				adverse action, as described in section 603(k)(1)(B)(ii).(2)Source of
				consumer report irrelevantThe prohibition described in paragraph
				(1) shall apply even if the consumer consents or otherwise authorizes the
				procurement or use of a consumer report for employment purposes or in
				connection with an adverse action with respect to such consumer.(3)ExceptionsNotwithstanding
				the prohibitions set forth in this subsection, and consistent with the other
				sections of this Act, an employer may use a consumer report with respect to a
				consumer in the following situations:(A)When the consumer
				applies for, or currently holds, employment that requires national security clearance.(B)When otherwise
				required by law.(4)Effect on
				disclosure and notification requirementsThe exceptions described
				in paragraph (3) shall have no effect upon the other requirements of this Act,
				including requirements in regards to disclosure and notification to a consumer
				when permissibly using a consumer report for employment purposes or for making
				an adverse action against such
				consumer..(b)Conforming
			 amendments and cross referencesThe Fair Credit
			 Reporting Act is further amended as
			 follows:(1)In section 603
			 (15 U.S.C. 1681a)—(A)in subsection
			 (d)(3), by striking 604(g)(3) and inserting
			 604(h)(3); and(B)in subsection
			 (o), by striking A and inserting Subject to the
			 restrictions set forth in subsection 604(b), a.(2)In section 604
			 (15 U.S.C. 1681b)—(A)in subsection
			 (a), by striking subsection (c) and inserting subsection
			 (d);(B)in subsection
			 (c), as redesignated by subsection (a)(2) of this section—(i)in
			 paragraph (2)(A), by inserting and subject to the restrictions set forth
			 in subsection (b) after subparagraph (B); and(ii)in
			 paragraph (3)(A), by inserting and subject to the restrictions set forth
			 in subsection (b) after subparagraph (B);(C)in subsection
			 (d)(1), as redesignated by subsection (a)(2) of this section, by striking
			 subsection (e) in both places that term appears and inserting
			 subsection (f);(D)in subsection
			 (f), as redesignated by subsection (a)(2) of this section—(i)in
			 paragraph (1), by striking subsection (c)(1)(B) and inserting
			 subsection (d)(1)(B); and(ii)in
			 paragraph (5), by striking subsection (c)(1)(B) and inserting
			 subsection (d)(1)(B).(3)In section
			 607(e)(3)(A) (15 U.S.C. 1681e(e)(3)(A)), by striking
			 604(b)(4)(E)(i) and inserting
			 604(c)(4)(E)(i).(4)In section 609
			 (15 U.S.C. 1681g)—(A)In subsection
			 (a)(3)(C)(i), by striking 604(b)(4)(E)(i) and inserting
			 604(c)(4)(E)(i); and(B)in subsection
			 (a)(3)(C)(ii), by striking 604(b)(4)(A) and inserting
			 604(c)(4)(A).(5)In section 613(b)
			 (15 U.S.C. 1681k(b)) by striking section 604(b)(4)(A) and
			 inserting section 604(c)(4)(A).(6)In section 615
			 (15 U.S.C. 1681m)—(A)in subsection
			 (d)(1), by striking section 604(c)(1)(B) and inserting
			 section 604(d)(1)(B);(B)in subsection
			 (d)(1)(E), by striking section 604(e) and inserting
			 section 604(f); and(C)in subsection
			 (d)(2)(A), by striking section 604(e) and inserting
			 section 604(f).